 

Exhibit 10.8

FIRST AMENDMENT TO AGREEMENT UNDER THE FIRST UNITED

CORPORATION CHANGE IN CONTROL SEVERANCE PLAN

 

This is the First Amendment to that certain Change in Control Severance
Agreement, dated as of February 14, 2007 (the “Agreement”), between First United
Corporation (the “Company”) and William B. Grant (the “Eligible Employee”) under
the First United Corporation Change in Control Severance Plan (as the same may
be amended and/or restated from time to time, the “Plan”).

 

BACKGROUND

 

Pursuant to Section 6(a) of the Agreement, the Company may amend, modify or
terminate the Agreement without the consent of the Eligible Employee as the
Company deems necessary or appropriate to ensure compliance with any law, rule,
regulation or other regulatory pronouncement applicable to the Plan or the
Agreement, including, without limitation, Section 409A of the Internal Revenue
Code (the “Code”) and any Treasury Regulations or other guidance thereunder.

 

The Internal Revenue Service has issued guidance under Section 409A of the Code,
and in particular Notice 2010-6 and Notice 2010-80, which guidance calls into
question certain provisions of deferred compensation arrangements that can have
the effect of making the timing of payments after a permissible payment event
dependent upon certain actions being taken by a service provider who is covered
under the arrangement.

 

The Company deems it necessary or appropriate to amend the Agreement solely to
comply with the requirements of Section 409A of the Internal Revenue Code and
IRS Notice 2010-6 and IRS Notice 2010-80.

 

NOW, THEREFORE, the Agreement is amended as follows, effective immediately:

 

1.           The Agreement is hereby amended by deleting Section 3(c) and
substituting the following language in lieu thereof:

 

“(c)          Payment of Severance. Subject to subsections (h) and (i) below, if
the Eligible Employee incurs a Severance during a Change in Control Protection
Period, the Company shall pay to him a lump sum cash payment on the 60th day
after the Severance Date, equal to 2.99 times the Eligible Employee’s Final
Pay.”

 

2.           The Agreement is hereby further amended by deleting Section 3(h)
and substituting the following language in lieu thereof:

 

“(h)          Release. The Company will provide the Eligible Employee with a
written release and agreement within five (5) days of his Severance during a
Change in Control Protection Period. The Eligible Employee shall not be eligible
to receive any Change in Control Severance Benefits provided in this Section 3
(other than payments under Section 3(b)) and such Change in Control Severance
Benefits shall be forfeited unless he has executed and submitted the written
release and agreement provided by the Company and the applicable period during
which the Eligible Employee may revoke such release and agreement has expired on
or before the 60th day after the date provided in subsection 3(c).”

 

Except as expressly amended hereby, the Agreement remains unchanged and in full
force and effect.

 

IN WITNESS WHEREOF this First Amendment has been executed on the date set forth
below.

 

  FIRST UNITED CORPORATION       By: /s/ Carissa L. Rodeheaver   Name: Carissa
L. Rodeheaver   Title: President and CFO         Date: December 28, 2012

 



 

